Citation Nr: 1014951	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 
2007, for the grant of service connection for residuals of 
prostate cancer, status post radical retropubic prostatectomy 
with residual urinary incontinence and failed artifical 
sphincter. 

2.  Entitlement to an effective date earlier than June 25, 
2007, for the award of special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

Veteran and a friend.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2007 rating 
decision, by the Lincoln, Nebraska, Regional Office (RO), 
which granted service connection for history of prostate 
cancer, status post radical retropubic prostatectomy, with 
residual urinary incontinence and erectile dysfunction, 
effective June 25, 2007; the RO also granted special monthly 
compensation (SMC) based on loss of use of a creative organ.  
The Veteran perfected a timely appeal of the effective dates 
assigned in that decision.  

The Veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in December 
2007.  A transcript of that hearing is of record.  

On July 14, 2009, the Veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
prostate cancer was received by VA on June 25, 2007, more 
than one year following his separation from service, without 
having filed an informal or formal claim for residuals of 
prostate cancer, status post radical prostatectomy, prior to 
that date.  

2.  In September 2007, the RO assigned an effective date of 
June 25, 2007, for the grant of service connection for 
history of prostate cancer, status post radical retropubic 
prostatectomy, with residual urinary incontinence and 
erectile dysfunction.  

3.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for prostate cancer prior to June 25, 
2007.  

4.  The effective date for the grant of service connection 
for erectile dysfunction is June 25, 2007; the grant of SMC 
for loss of use of a creative organ was premised on the grant 
of service connection for erectile dysfunction associated 
with prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 25, 
2007, for the award of service connection for residuals of 
prostate cancer, status post radical retropubic 
prostatectomy, with residual urinary incontinence and 
erectile dysfunction, have not been met.  See 38 U.S.C.A. 
§§ 5103, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.400 (2009).  

2.  The criteria for an effective date prior to June 25, 
2007, for the grant of SMC for loss of use of a creative 
organ, have not been met.  38 U.S.C.A. §§ 5110, 1114(k) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 3.350(a) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2007 from the RO to the Veteran which 
was issued prior to the RO decision in September 2007.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claims for service connection and of his and 
VA's respective duties for obtaining evidence.  In addition, 
the Veteran was informed of the method in which VA assigns 
disability ratings and effective dates.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board observes that in Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In any event, the Board finds that the content of the above-
noted letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service medical records and 
postservice VA treatment records and the Veteran was afforded 
a VA examination in conjunction with his claim.  The 
examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the 
Veteran, and provided information necessary to decide the 
service connection issue and the two rating issues addressed 
in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence under the VCAA.  
Therefore, no useful purpose would be served in remanding 
these matters for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran served on active duty 
from August 1968 to April 1971.  His DD Form 214 reflects 
that the Veteran served in Vietnam.  The service treatment 
records (STRs), including the August 1968 induction 
examination and the April 1971 separation examination, do not 
reflect any complaints or treatment for prostate cancer.  On 
the occasion of the separation examination in April 1971, 
clinical evaluation of the genitourinary system was normal.  

Received in September 1974 was an application for 
compensation and pension (VA Form 21-526), wherein the 
Veteran claimed service connection for hearing loss in both 
ears.  The Veteran did not report any genitourinary problems, 
and there was no suggestion that he intended to seek service 
connection or compensation for prostate cancer.  

Post service records, include a VA hospital summary dated in 
September 1974, show that the Veteran was admitted to the 
hospital with a history of noting a soreness in his penis; he 
also noted slight swelling and redness.  The pertinent 
diagnosis was cellulitis of the penis.  

An Application for compensation (VA Form 21-526) was received 
at the RO on June 25, 2007, wherein the Veteran requested 
service connection for prostate cancer.  The Veteran 
specifically indicated that the disability began in July 
2001.  Submitted in support of his claim were VA progress 
notes dated from December 1999 to March 2007.  During a 
clinical visit in April 2001, the Veteran was diagnosed with 
elevated PSA.  In August 2001, the Veteran was diagnosed with 
adenocarcinoma of the prostate.  Subsequently, in October 
2001, he underwent a radical retropubic prostatectomy.  A 
urology consultation note, dated in October 2002, indicates 
that the Veteran had done well with no PSA recurrence; it was 
noted that the Veteran's only problem is that he still had 
some mild stress urinary incontinence.  When seen in March 
2006, the Veteran complained of scrotal testicular pain.  

On the occasion of a VA examination in August 2007, it was 
noted that the Veteran was diagnosed with prostate cancer in 
July 2001 underwent a radical prostatectomy later that year.  

By a rating action in September 2007, the RO granted service 
connection for history of prostate cancer, status post 
radical retropubic prostatectomy with residual urinary 
incontinence and erectile dysfunction, effective June 25, 
2007; the RO also granted special monthly compensation based 
on loss of use of a creative organ, effective June 25, 2007.  


III.  Pertinent Laws and Regulations.

The Veteran claims that an earlier effective date, prior to 
June 25, 2007, should be assigned for the grant of service 
connection for residuals of prostate cancer, status post 
radical prostatectomy.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2009).  In general, the effective date of an 
award based on an original claim or a claim reopened after 
final adjudication of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  

Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2008).  However, if the claim is received within one 
(1) year after separation from service, the effective date of 
an award of disability compensation shall be the day 
following separation from active service.  38 U.S.C.A. 
§ 5110(b) (1) (West 2002); 38 C.F.R. § 3.400(b) (2) (i) 
(2009).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a veteran may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the Veteran for execution.  38 C.F.R. § 3.155(a) 
(2009).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).  

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  See also 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal., May 2, 1989).  Under that regulation, a 
Nehmer class member is a Vietnam veteran who has a covered 
herbicide disease.  Covered herbicide diseases include 
prostate cancer.  See 38 C.F.R. § 3.381(b) (2009).  

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c) (3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.  

(2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c) (3) of this section. [It is noted 
that the effective date for the 
regulation which added diabetes mellitus 
as a disease presumptively due to in-
service exposure to herbicides is May 8, 
2001.  See Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. 
Cir. 2002)].  A claim will be considered 
a claim for compensation for a particular 
covered herbicide disease if:

(i) The claimant's application and 
other supporting statements and 
submissions may reasonably be 
viewed, under the standards 
ordinarily governing compensation 
claims, as indicating an intent to 
apply for compensation for the 
covered herbicide disability; or

(ii) VA issued a decision on the 
claim, between May 3, 1989 and the 
effective date of the statute or 
regulation establishing a 
presumption of service connection 
for the covered disease, in which VA 
denied compensation for a disease 
that reasonably may be construed as 
the same covered herbicide disease 
for which compensation has been 
awarded.

(3) If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.

(4) If the requirements of paragraph (c) 
(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with 
§§ 3.114 and 3.400.   

 Analysis.

The Veteran was found to have elevated laboratory studies 
indicative of prostate cancer during a VA clinical visit in 
April 2001.  A claim of service connection for prostate 
cancer was received on June 25, 2007.  By rating action in 
September 2007, service connection was established for 
history of prostate cancer, status post radical retropubic 
prostatectomy with residual urinary incontinence and erectile 
dysfunction and a 20 percent schedular evaluation was 
assigned, effective from June 25, 2007.  

In this case, the Veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b) (1) and has a "covered 
herbicide disease" [i.e., prostate cancer] within the meaning 
of 38 C.F.R. § 3.816(b) (2).  However, a review of the record 
showed that VA has never denied a claim of service connection 
for prostate cancer from the Veteran, including between 
September 25, 1985 and May 3, 1989, nor does the Veteran 
claim otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c) (1).  

Likewise, the Veteran did not submit a claim for prostate 
cancer between May 3, 1989 and November 7, 1996, the 
effective date for the regulation which added prostate cancer 
as a disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. § 3.816(c) 
(2).  

Finally, the Veteran did not submit a claim of service 
connection for prostate cancer within one year of his 
separation from service in April 1971.  Thus, 38 C.F.R. 
§ 3.816(c) (3) is inapplicable.  The evidence of record 
clearly indicates the Veteran's original claim for service 
connection for residuals of prostate cancer, status post 
radical prostatectomy, was submitted on June 25, 2007.  In 
addition, there is no communication of record from the 
Veteran or any representative or other party to VA that would 
constitute a claim for service connection for prostate cancer 
prior to June 25, 2007.  38 C.F.R. § 3.155.  Accordingly, the 
applicable regulation for a claim for service connection 
received more than one year after the date of separation from 
service dictates that the effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  Therefore, the appropriate effective 
date is the date of receipt of the claim, June 25, 2007.  38 
C.F.R. § 3.400.  

Because the requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for prostate cancer must be determined in 
accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.114 
pertains to effective dates based on liberalizing 
legislation.  Here, the effective date of the regulation 
which added prostate cancer as a disease presumptively due to 
in-service exposure to herbicides is November 7, 1996.  The 
Veteran, however, did not file his initial claim for service 
connection until June 25, 2007, more than one year after the 
effective date of the liberalizing law.  The RO granted 
service connection with an effective date of June 25, 2007, 
the date of receipt of his claim.  The regulations do not 
provide for any earlier effective date than this.  38 C.F.R. 
§§ 3.114, 3.400.  

While the Board sympathizes with the Veteran's sincerely held 
belief that he should be eligible for benefits from the time 
of his radical prostatectomy, an earlier effective date 
cannot be awarded based on these circumstances.  As noted 
above, except in rare circumstances not present in this case, 
benefits are awarded from the date of receipt of a written 
claim.  As the claims folder contains no documents of record 
suggesting intent to file a claim for compensation benefits 
for residuals of prostate cancer, status post radical 
prostatectomy, prior to June 25, 2007, the Board must 
conclude that an earlier effective date is not warranted.  

In short, as there is no evidence of a formal or informal 
claim of service connection for residuals of prostate cancer, 
status post radical prostatectomy, being received prior to 
June 25, 2007, the Board finds that June 25, 2007, is the 
earliest date permissible under the provisions of 38 U.S.C. 
§ 5110(a) and 38 C.F.R. § 3.400 for the award of service 
connection for residuals of prostate cancer, status post 
radical prostatectomy.  

While the Veteran believes that the effective date for the 
award of service connection for prostate cancer should be in 
August 2001, the date of his initial diagnosis, the 
provisions of the law governing effective date of awards of 
benefits are clear and unambiguous.  The effective date of 
service connection is determined by the date he filed his 
original claim with VA, and with application of 38 C.F.R. 
§ 3.114(a) (1).  Therefore, the Veteran's argument that the 
effective date of service connection for his prostate cancer 
should be the date of diagnosis is without legal merit.  

In reaching this conclusion, the Board has considered the 
provisions of 38 C.F.R. § 3.157, which includes the term on 
when a claim specifying the benefit sought is received within 
one year from such examination, treatment or hospital 
admission. 
In this case, "compensation" has been awarded since July 
2007.  The Veteran received VA treatment for prostate cancer 
in 2001.  The Court has held that 38 C.F.R. § 3.157 only 
applies to claims for increase.  See MacPhee v. Nicholson 459 
F.3d 1323 (Fed Cir. 2006); and Norris v. West 12 Vet. App. 
413 (1999).  The Board is bound by precedent decisions of the 
Court.  The claim here was for service connection 
(compensation) not increase or to reopen.  (See 38 U.S.C.A. § 
1110 which uses the term "compensation")

As the preponderance of the evidence is against the claim, 
the Board finds that an effective date earlier than June 25, 
2007 for the award of service connection for residuals of 
prostate cancer is not warranted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Earlier Effective Date-SMC.

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

SMC is governed by the increased rating provisions, except 
that benefits can be awarded on the basis of retroactive 
compensation benefits.  38 U.S.C.A. § 5110(b) 2; 38 C.F.R. 
§ 3.400(o).  

In this case, the predicate service-connected disability, 
upon which special monthly compensation (SMC) was granted, is 
erectile dysfunction associated with the Veteran's prostate 
cancer.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
Because entitlement to SMC derives from the disability it 
specially compensates, it is a "downstream element" of the 
claim for compensation for prostate cancer and its residuals, 
Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997), and 
there is no basis to award SMC for a time prior to the date 
of service connection of the disability upon which 
entitlement to SMC is based.  See Hazan v. Gober, 10 Vet. 
App. 511, 520 (1997) (holding that there is no entitlement to 
an increase in compensation, by way of an effective date, for 
time when claimant not otherwise entitled to compensation).  

As the effective date of the award of SMC for loss of use of 
a creative organ cannot have an effective date prior to the 
date of service connection for erectile dysfunction, the 
earliest possible effective date for SMC based on anatomical 
loss or loss of use of a creative organ, is June 25, 2007.  
See 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date earlier than June 25, 2007, 
for the grant of service connection for residuals of prostate 
cancer, status post radical retropubic prostatectomy, with 
residual urinary incontinence and erectile dysfunction, is 
denied.  

Entitlement to an effective date earlier than June 25, 2007, 
for the award of SMC for loss of use of a creative organ is 
denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



